                                                                                        FILED
                                                                               2018 Nov-26 AM 09:38
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

MICHAEL LOUIS CRAFT,                      )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No.: 5:16-cv-01593-LSC-SGC
                                          )
CHRISTOPHER GORDY, et al.,                )
                                          )
      Respondents.                        )

                           MEMORANDUM OPINION
      On September 21, 2018, the magistrate judge entered a report

recommending the claims in this pro se petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 by the petitioner, Michael Louis Craft, be dismissed

as time-barred.     (Doc. 18).   After seeking and receiving two extensions, the

petitioner filed objections dated November 7, 2018. (Doc. 23; see Docs. 19-22).

      The petitioner's lengthy objections are based almost exclusively on his

difficulties obtaining and accessing the transcripts of his state criminal

proceedings. (Doc. 23). The petitioner contends he could not file a meaningful

Rule 32 petition—which was required in order to exhaust his federal habeas

claims—without the transcripts, thus entitling him to equitable tolling of the

limitation period applicable to the instant federal claims. The petitioner asserted

similar arguments in response to the magistrate judge's order to show cause why
his claims should not be dismissed as untimely. (See Doc. 17). As correctly

explained in the magistrate judge's report: (1) the unavailability of trial transcripts

does not constitute the extraordinary circumstances warranting equitable tolling;

and (2) prisoners pursuing post-conviction remedies have no constitutional right to

free copies of court transcripts. (Doc. 18 at 6-9, 11-12). Finally, the petitioner's

objections do not overcome the magistrate judge's conclusion that he has failed to

state a threshold claim for actual innocence. Accordingly, Petitioner's objections

(Doc. 23) are OVERRULLED.

      After careful consideration of the record in this case—including the

magistrate judge’s report and the petitioner's objections thereto—the court

ADOPTS the report of the magistrate judge and ACCEPTS her recommendations.

In accordance with the recommendation, the court finds the petitioner's claims are

due to be dismissed as untimely and a certificate of appealability is due to be

denied.

       A separate order will be entered.

      DONE and ORDERED on November 26, 2018.



                                            _____________________________
                                                   L. Scott Coogler
                                             United States District Judge
                                                                                  160704




                                           2
